Sheldon, J.
It is impossible to go further in support of the defendant’s contention than to say that upon the evidence it was a question for the jury to settle whether the circumstances were such that any negligence of either Mellody or Murphy, who were respectively the driver and another occupant of the buggy in *499which the plaintiff was seated, should be imputed to the plaintiff. But the whole case was submitted to the jury under instructions which, as they are not stated in the bill of exceptions, must be presumed to have been sufficiently favorable to the defendant. The judge could not properly have ruled that the negligence of either or both of the plaintiff’s companions must be imputed to him. The principles involved in the question were considered at large in the recent case of Schultz v. Old Colony Street Railway, 193 Mass. 309. See also Feneff v. Boston & Maine Railroad, 196 Mass. 575, 578; Miller v. Boston & Northern Street Railway, 197 Mass. 535; Chadbourne v. Springfield Street Railway, 199 Mass. 574; Peabody v. Haverhill, Georgetown & Danvers Street Railway, 200 Mass. 277.

Exceptions overruled.